         Case 1:19-cv-00188-GSK Document 65             Filed 07/15/21   Page 1 of 4




                 UNITED STATES COURT OF INTERNATIONAL TRADE




 TRANS TEXAS TIRE, LLC,

                         Plaintiff,

                   and

 ZHEJIANG JINGU COMPANY LIMITED,

                         Consolidated Plaintiff,

                         v.                             Consol. Court No. 19-00188

 UNITED STATES,

                         Defendant

                   and

 DEXSTAR WHEEL

                         Defendant-Intervenor



                                               ORDER
       Upon consideration of the responsive comments regarding the remand redetermination,

and all other pertinent papers, it is hereby

       ORDERED that the remand redetermination is sustained in its entirety.



                                               ______________________________________
                                                      JUDGE GARY S. KATZMANN

Dated: _________________, 2021
       New York, New York
        Case 1:19-cv-00188-GSK Document 65             Filed 07/15/21    Page 2 of 4




               UNITED STATES COURT OF INTERNATIONAL TRADE
             BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE


 TRANS TEXAS TIRE, LLC,

                        Plaintiff,

                  and

 ZHEJIANG JINGU COMPANY LIMITED,

                        Consolidated Plaintiff,

                        v.                             Consol. Court No. 19-00188

 UNITED STATES,

                        Defendant

                  and

 DEXSTAR WHEEL

                        Defendant-Intervenor



   DEFENDANT-INTERVENOR’S RESPONSIVE COMMENTS ON THE REMAND
                      REDETERMINATION
       Defendant-Intervener Dexstar Wheel hereby submits its comments regarding the

Department of Commerce’s (“Commerce”) June 14, 2021 Final Results of Remand

Redetermination Pursuant to Court Remand (“Remand Redetermination”, ECF 62).

       In its May 18, 2021 opinion, the Court rejected Plaintiffs’ arguments that Commerce

unlawfully included Physical Vapor Deposition (“PVD”) finished wheels within the scope of the

antidumping (“AD”) order. The Court remanded that determination to Commerce, holding that

the agency had improperly applied preliminary antidumping duties to those wheels without




                                                  1
         Case 1:19-cv-00188-GSK Document 65               Filed 07/15/21     Page 3 of 4




providing adequate notice of their inclusion within the scope and ordered Commerce to

reformulate its instructions applying those preliminary duties. ECF 60 (Slip-Op 21-62) at 20-21.

       In its Remand Redetermination, Commerce explained how it has revised its instructions

to U.S. Customs and Border Protection (“CBP”) so that only the final duties will be applied to

the wheels at issue. ECF 62 at 7-9. Defendant-Intervenor does not challenge that Commerce’s

revised instructions comply with the Court’s opinion and order. Additionally, all parties to this

litigation submitted comments to Commerce agreeing that the redetermination complied with the

Court’s opinion and order. ECF 62 at 6. As no party has challenged Commerce’s

redetermination, the Court should affirm it.

                                                             Respectfully submitted,

                                                             /s/ Nicholas J. Birch_
                                                             Roger Schagrin
                                                             Geert De Prest
                                                             Nicholas J. Birch
                                                             SCHAGRIN ASSOCIATES
                                                             900 Seventh Street, N.W.
                                                             Suite 500
                                                             Washington, D.C. 20001
                                                             Counsel for Dexstar Wheel
       Dated: July 15, 2021




                                                 2
        Case 1:19-cv-00188-GSK Document 65             Filed 07/15/21    Page 4 of 4




                        CERTIFICATE OF COMPLIANCE WITH
                        STANDARD CHAMBERS PROCEDURES

       The undersigned counsel at Schagrin Associates hereby certifies that Defendant-

Intervenor’s Responsive Comments on the Remand Redetermination, dated July 15, 2021,

complies with the word-count limitation described in ¶ 2(B) of the Standard Chambers

Procedures of this Court. These comments contains 194 words according to the word count

function of the word processing software used to prepare the comments.

                                                         Respectfully submitted,

                                                          /s/ Nicholas J. Birch_
                                                          Roger Schagrin
                                                          Geert De Prest
                                                          Nicholas J. Birch
                                                          SCHAGRIN ASSOCIATES
                                                          900 Seventh Street, N.W.
                                                          Suite 500
                                                          Washington, D.C. 20001
                                                          Counsel for Dexstar Wheel
Dated: July 15, 2021




                                              3
